Judgment was entered in the Supreme Court,
Per Curiam.
A judgment of record at the time of the death of the defendant, though without lien on his real estate at the time of death, does not fall into the class of mere debts, whose lien is limited to five years after the death of a decedent, unless suit be brought for the same according to the 24th section of the Act of 24th February 1834. That section expressly excepts debts secured by mortgage or judgment; suit is unnecessary when the debt is already in judgment. The record gives notice of the debt to all persons interested, and it remains unaffected by time, as to all volunteers, until a presumption of payment arises. This section is interpreted, also, by the next proceeding section, the 25th, which provides that the lien of a judgment at the time of the death of the defendant in it shall continue for five years, but after that period shall not be a lien on the real estate as against a bonfi fide purchaser, mortgagee, or other judgment-creditor, unless revived by scire facias, or otherwise according to law. Here the heir or devisee is not mentioned or excepted. After the expiration of the five years, without a revival, there can be no difference pointed out between *470such a judgment and one, the lien of which had expired before the defendant’s death. The decisions lead to the same result: Fetterman v. Murphy, 4 Watts 424; Brobst v. Bright, 8 Id. 124; Wells v. Baird, 3 Barr 351; Konigmaker v. Brown, 2 Harris 269; Aurand’s Appeal, 10 Casey 151.
Judgment affirmed.